GASNER CRIMINAL LAW

Law Chambers Building

345 Franklin Street
San Francisco, CA 94102

ho

to

Oo eS SIN DO NN

 

 

ADAM G. GASNER (SBN 201234) F I L. E D
Law Chambers Building
345 Franklin Street rkB 42 2020

San Francisco, CA 94102
Telephone: 415-782-6000
Facsimile: 415-241-7340
E-Mail: adam(@gasnerlaw.com

SUSAN ¥, SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

VALERY NECHAY (SBN 314752)

Law Chambers Building

345 Franklin Street

San Francisco, CA 94102

Telephone: 415-652-8569

E-Mail: valerynechaylaw@gmail.com

Attorneys for Defendant
YEVGENIY ALEXANDROVICH NIKULIN

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, No. CR-16-00440 WHA

Plaintiff, DEFENDANT’S OPPOSITION TO THE
UNITED STATES? IN LIMINE NO.

v. ONE TO ADMIT ALLEGED CO-
CONSPIRATOR STATEMENTS

UNDER FED. R. EVID. 801(D)(2)(E)
YEVGENIY ALEXANDROVICH NIKULIN,

Defendant. / cen

 

 

USA vy. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. 1

 
GASNER CRIMINAL LAW
Law Chambers Building
345 Franklin Street
San Francisco, CA 94102

oOo Oo NHN DWN OH Fe WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

TO THE UNITED STATES AND ITS ATTORNEYS FOR THE NORTHERN
DISTRICT OF CALIFORNIA.

This motion is based upon the authorities cited, Federal Rules of Evidence 801(d)(2)(E), the
attached memorandum of points and authorities, any argument before the Court, and all other materials
that may be added prior to or during the hearing.

INTRODUCTION

Defendant YEVGENIY ALEXANDROVICH NIKULIN (“Mr. Nikulin”) is charged by
indictment with three counts of computer intrusion (Counts One, Four, and Seven), in violation of
18 U.S.C. § 1030(a)(2)(C); two counts of intentional transmission of information, code, or
command, causing damage to a protected computer (Counts Two and Eight), in violation of 18
U.S.C. § 1030(a)(5)(A); two counts of aggravated identity theft (Counts Three and Nine), in
violation of 18 U.S.C. § 1028A(a)(1); one count of trafficking in unauthorized access devices
(Count Six), in violation of 18 U.S.C. § 1029(a)(2); and one count of conspiracy (Count Five), in
violation of 18 U.S.C. § 371.

MEMORANDUM OF POINTS AND AUTHORITIES

I. THE PROFFERED CO-CONSPIRATOR STATEMENTS DO NOT MEET THE
THRESHOLD BURDEN TO CONDITIONALLY ADMIT THEM

A trial court may admit an alleged co-conspirator statement over a hearsay objection under
Federal Rule of Evidence 801(d)(2)(E) only after finding by a preponderance of the evidence that:
(1) aconspiracy existed;
(2) the declarant and the person against whom the declarant is offered were members of this
conspiracy;
(3) the statement was made during the course of the conspiracy, and;
(4) the statement was made in furtherance of the conspiracy.

Bourjaily v. United States, 483 U.S. 171 (1987)

2

USA v. Nikulin
Case Number: CR-16-00440 WHA
Defendant's Opposition to United States’ Motion in Limine No. |

 
GASNER CRIMINAL LAW
Law Chambers Building
345 Franklin Street
San Francisco, CA 94102

Oo CS SS DW WH F&F WY NY

NY NO Hw NY WN NY HN NY NO HF KF KF HF FO EOE OOS ee le
Co SND KN Uh Be WY NY KH COS COCO we HN DBD AH F&F WD NY YF S&S

 

 

While the court can consider the statements themselves as some evidence of these
foundational requirements, out of court statements are presumptively unreliable and should not be
admitted unless corroborated by “fairly incriminating evidence.” See United States v. Silverman,
861 F.2d 571 (9" Cir. 1998). This means that coconspirator statements do not necessarily become
more reliable when they are corroborated by other coconspirator statements. Jd.

‘““A coconspirator statement is made “during the course” of the conspiracy if it is made
before the objectives of the conspiracy have either failed or been achieved.” United States v.
Owens, 70 F.3d 1118, 1126 (10 Cir. 1995). “Statements which further the conspiracy must be
distinguished from mere “idle chatter, narrative declarations, and superfluous casual remarks which
do not further the conspiracy.” United States v. Johnson, 200 F.3d 529 (7" Cir. 2000); see also
United States v. Tamman, 782 F.3d 543, 553 (9" Cir. 2015).

The defense argues, infra, that the governments proffered hearsay statements should be
excluded from trial as the government has not shown by a preponderance of the evidence that a
conspiracy existed, the declarant and the defendant were members of a conspiracy, the statements
were made in the course of a conspiracy, nor that the statements made in furtherance of the
conspiracy.

A. The email exchanges and transactions between Kislitsin, Belan, Sozen, and
Tolstik do not implicate Nikulin in their plan

The government first seeks to admit an e-mail thread between Alexey Belan
(email:moy.yawik@gmail.com) and Nikita Kislitsin (email: fyofyofyo@hotmail.com) on June 25,
2012. Gov. Mtn in Lim. No. One, pp. 2-3. The government’s claim is that “this email confirms that
Belan was connecting Kistlitsin with Nikulin, the person who stole the Formspring data.” Gov. Mtn

in Lim. No. One, p. 3, line 16.

USA v. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. |

 
GASNER CRIMINAL LAW

Law Chambers Building

345 Franklin Street
San Francisco, CA 94102

Co fo NN DB TA BP W PPO —

NM BO HN BR BR BO RO RD RDO Oe eS Sl le
oOo ND DN On SP OW NY S| Oo (OlUlUmOUNSNLlUDNUlUMCUR Uh lL lCUD

However, this aforementioned e-mail neither mentions Nikulin by name, nor does it create
any inferences about the identity of the person Belan and Kislitsin are referring to from the
substance of the e-mail or otherwise.

The government goes on to discuss another individual, Mehmet Sozen, who appears three
days later in the context of offering the Formspring data for sale to Kislitsin. Gov. Mtn in Lim. No.
One, p. 3, line 19. Sozen’s name was connected to his email address ibob749@gmail.com, which
he used to correspond with Kislitsin. Additionally, Sozen’s real name was connected to the
Western Union transaction to Kislitsin. However, that email exchange also neither mentions
Nikulin by name, nor creates any inferences about the identity of the person who sold Sozen the
Formspring data. Gov. Mtn in Lim. No. One, pp. 3-4.

The government then reveals that Sozen sent another person, Oleg Tolstik, a payment of 700
Euros through a Western Union transaction. Likewise, there does not appear to be enough evidence
to support the conclusion that Tolstik is Mr. Nikulin’s “brute force” decryptor beyond the
government’s bare allegation.

B. The November 2012 meeting between Nikulin, Kislitsin, and Tolstikh does not
implicate Nikulin in the alleged conspiracy since the discussion was solely focused on a
“potential internet business endeavor” and involved individuals not alleged to have been
part of the Formspring intrusion conspiracy

The government finally makes a direct connection to Mr. Nikulin on page 5 of their motion
when they refer to a video of Nikulin, Kislitsin, and Tolstikh meeting in November 2012 with
multiple other individuals that are not alleged to be co-conspirators in the Formspring intrusion.
Moreover, the government concedes that this video captured a group of ten individuals discussing
“a potential internet café business.” Gov. Mtn in Lim. No. One, p. 5, line 21. This video of Nikulin

does not contain any discussions regarding the alleged Formspring intrusion conspiracy or any

 

 

 

USA v. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. 1

 
GASNER CRIMINAL LAW

Law Chambers Building

345 Franklin Street
San Francisco, CA 94102

wn & Ww NN

Oo Oo NN NW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

other conspiracy, nor does it capture anyone else discussing the Formspring data intrusion or any
other unspecified conspiracy.

At this juncture in the government’s motion, there is no articulated connection between
Nikulin and Belan, nor is there an articulated connection between Nikulin and Sozen. The
connection between Nikulin, Kislitsin, and Tolstikh is tenuous because the evidence of this
connection was substantively limited to Nikulin’s peripheral involvement in discussions of an
internet café business captured on video by an individual present at the meeting.

C. Kislitsin’s statements to FBI in November 2014 are remote in time and unreliable

The government then describes how years later, in 2014, FBI Special Agents interviewed
Kislitsin at the U.S. Embassy in Moscow. Gov. Mtn in Lim. No. One, p. 5, line 25. Among other
things, Kislitsin stated at that time he knew Belan conspired with Russian FSB officers to target
USS. citizens to obtain “commercial databases with a goal to sell them for financial gain or to use
them for spamming.” Kislitsin claims he was also involved in the Zappos database intrusion with
Sozen on behalf of Belan. Gov. Mtn in Lim. No. One, p. 6, line 2. Again, none of these initial
statements even remotely allege Mr. Nikulin’s involvement in these unrelated conspiracies.

Additionally, the mere fact that Belan and Sozen [by virtue of Sozen’s work on “behalf of
Belan” id.| were allegedly conspiring with FSB officers to target American civilians and
companies casts doubt on the reliability of Kislitsin’s statements to FBI Special Agents. These FBI
Special Agents would certainly be aware that the FSB, as an arm of the Russian military, routinely
engage in “disinformation” campaigns.

It is an absurd proposition to assume that Kislitsin would disclose allegations that Belan and
Sozen were connected to the Russian Intelligence community, specifically to American intelligence

officers, while he remained on Russian soil. This proposition, if it were true, would expose Kislitsin|

USA v. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. 1

 
345 Franklin Street
San Francisco, CA 94102

GASNER CRIMINAL LAW
Law Chambers Building

Oo Co HN DH A FBP WY YY =

BO NH BN VN NH WH NHN NO NO | | SF Se Fe SF SESE OSE hl
Oo 4} ON A BOHN lLlUOlUlUlUlUCCOClUlUMwOUNN UNO ROWS ON eC

 

 

to significant likelihood of bodily harm, death, or other retribution by the Russian government,
unless Kislitsin’s statement was carefully curated and crafted by the FSB, for the sole purpose of
spreading misinformation, confusion, and castigating blame on someone else for the intrusions.

There are many unanswered questions about Kislitsin’s statements, motives, and why he was
not extradited to the U.S. as a co-conspirator while he was in U.S. custody at the U.S. Embassy in
Moscow. Kislitsin audaciously made his aforementioned claims with impunity, because he knew
the U.S. government couldn’t do anything about it as a result of his cloak of protection from the
Russian government. As such, his statements are wholly unreliable and should be inadmissible in
Mr. Nikulin’s trial.

D. Kislitsin never identifies the individual he is referring to as “Yevgeniy” by his
last name, although he refers to all of his other alleged co-conspirators by their
last names

Kislitsin claims, “he acquired the Formspring database from ‘Yevgeniy’ and provided it to
Sozen [who he identified specifically by last name, | for spamming purposes. Gov. Mtn in Lim. No.
One, p. 6, line 4. Perhaps it may be of import to note that the name ‘Yevgeniy’ is a very common
name in Russia and the former Soviet Union. Kislitsin did not identify the individual by his last
name; specifically, Kislitsin did not use the name “Nikulin” in reference to the person he was
implicating in the Formspring intrusion to FBI Special Agents while he was on Russian soil in
2014. Gov. Mtn in Lim. No. One, p. 6.

Kislitsin claims “he did not make as much money as he had promised ‘Yevgeniy’ by selling
this database, and ‘Yevgeniy’ had been unhappy with Kislitsin after the transaction.” Gov. Mtn in
Lim. No. One, p. 6, line 6. Kislitsin said that Oleg Tolstisk [who he identified specifically by last
name, | “was a real person and common acquaintance of Kislitsin and Yevgeniy. Kislitsin said he

had met Yevgeniy in person on one occasion through Oleg Tolstikh.” Gov. Mtn in Lim. No. One,

6

USA v. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. 1

 
GASNER CRIMINAL LAW

Law Chambers Building

345 Franklin Street
San Francisco, CA 94102

Oo © ND UH FP WD NY

Ny NO BH LH BH HN NY NHN NN -— KF FF YF FSF FEF FOO ESE Ele
oOo ND KN Ww BP BHU lUlUMmrElUOUlUlUlCUCUNOClClUCODOWOUCUMUN CUNO ROW Yl Cl

 

 

p. 6. Line 7. This begs the unanswered question of how did he know that ‘Yevgenuiy” was a
“common acquaintance” of Tolstikh if he only met ‘Yevgeniy’ on only one occasion?

The government is attempting to sanitize the veracity of Kislitsin’s claims by pointing to his
statement that he “met ‘ Yevgeniy’ on one occasion through Oleg Tolstikh,” and using the meeting
from 2012, where Nikulin happens to be present while discussing a potential “café internet
business” to bolster their claim that Mr. Nikulin is the “Yevgeniy” that Kislitisin was implicating in
the Formspring data intrusion.

There are many issues with the mental gymnastics it takes to arrive at that conclusion. One of
the Government’s troubling and unreliable connections is that Kislitin’s statement he had met
“*Vevgeniy’ on only one occasion,” does not include any specificity regarding time, date, and
place; certainly not enough to conclude by a preponderance of the evidence that Mr. Nikulin was
the individual Kislitsin had been describing as “Yevgeniy.” Again, the name Yevgeniy, just like the
names Boris, Anna, and Alex, are very popular and commonplace name in Russia and the former
Soviet Union, where individual identities are distinguished primarily based on paternal middle and
last names.

In all likelihood there was at least one, if not multiple other individuals, named ‘Yevgeniy’
present during the “potential internet café business” discussions in 2012 where Kislitsin was
present. Kistlitsin referenced the last names of all of the other individuals he discussed with FBI in
2014. The fact that he did not use the name “Nikulin” is significant because he could have been
implicating another individual by the name of ‘Yevgeniy’ with a different last name either

accidentally or on purpose.

USA v. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. 1

 
GASNER CRIMINAL LAW
Law Chambers Building
345 Franklin Street
San Francisco, CA 94102

oO fo SN DB OU & WD NH

NY bw Ww LH NH NY YH NN NO | | —|& | HR Fe SF FeO
oN NHN ON BB WH HO SH Co Oo eH NTN DH AH F&F WY LY | &

 

 

CONCLUSION

The government has not met their burden of proof in order to conditionally admit the
alleged co-conspirators. Based on the arguments delineated above, Mr. Nikulin respectfully

requests that this Court exclude all of the aforementioned evidence at his jury trial.

DATED: February 12, 2020
/s/ Valery Nechay
Valery Nechay, Esq.
Attorney for Defendant
YEVGENIY ALEXANDROVICH NIKULIN

DATED: February 12, 2020
/s/ Adam Gasner
Adam G. Gasner, Esq.
Attorney for Defendant
YEVGENIY ALEXANDROVICH NIKULIN

USA »v. Nikulin
Case Number: CR-16-00440 WHA
Defendant’s Opposition to United States’ Motion in Limine No. 1

 
